DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending.  Applicant’s amendment filed April 21, 2022, has been entered in full.  Claims 1-2, 4, 10, 13-14, 16 and 20 have been amended.  Claims 12 and 19 have been cancelled.  New claims 21-22 have been added.  Accordingly, claims 1-11, 13-18, and 20-22 are now pending.

Response to Arguments
Applicant argues that the amendments have overcome the previous rejections under 35 U.S.C. 112 (Remarks filed April 21, 2022, hereinafter Remarks: Page 14).  Examiner agrees.  The previous rejections under 35 U.S.C. 112 are withdrawn.

Applicant argues that the amendments have overcome the previous rejections under 35 U.S.C. 101 (Remarks: Page 14).  Examiner agrees.  The previous rejections under 35 U.S.C. 101 are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102 and 103, arguing that the previously-cited prior art does not teach all elements of the amended claims (Remarks: Pages 14-16).  Examiner agrees.  The previous rejections under 35 U.S.C. 102 and 103 are withdrawn.  See the reasons for allowance given below.

Allowable Subject Matter
Claims 1-11, 13-18, and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Fan’ (“Balanced Two-Stage Residual Networks for Image Super-Resolution,” 2017; previously cited) teaches many aspects of the claimed invention.  Like the claimed invention, Fan teaches a first deep neural network model that comprises a plurality of non-linear conversion convolution layers that alternately use different parameter matrices as convolution template parameters (e.g. Fig. 1, convolution layers alternately use 1x1 and 3x3 matrices as convolution template parameters; Note the interpretation of “alternately” that was provided in the previous Office Action).  Also like the claimed invention, Fan performs an interpolation magnification operation on a low-resolution picture (Fig. 1, bicubic upsampling), acquires a picture feature point of the low-resolution picture (Fig. 1, input to LR stage), converts the picture feature point of the low-resolution picture into a picture feature point of the high-resolution picture (Fig. 1, connection between LR and HR stages), and acquires the high-resolution picture according to the picture feature point of the high-resolution picture (Fig. 1, HR image output).  However, Fan does not teach all elements of the claimed invention.  In particular, Fan does not acquire a picture feature point of the low-resolution picture based on a pixel brightness value of a picture pixel in the magnified low-resolution picture as required by the claimed invention.  Instead, features to be processed in the neural network are extracted directly from the low-resolution picture (Fig. 1, path from LR image into LR stage) and the magnified low-resolution picture created by interpolation bypasses the neural network entirely (Fig. 1, bicubic upsampling bypasses neural network).  This is a purposeful element of Fan’s neural network design, which uses a combination of low- and high-resolution stages in order to balance a trade-off between accuracy and speed (e.g. Sec. 3.1).
Other prior art of record does teach extracting features for a neural network based on a pixel brightness value of a picture pixel in a magnified low-resolution picture, which has been obtained via interpolation.  For example, ‘Dong-SRCNN’ (“Learning a Deep Convolutional Network for Image Super-Resolution,” 2014; previously cited) (e.g. Sec. 3.1, 1st par.) and ‘Kim’ (“Accurate Image Super-Resolution Using Very Deep Convolutional Networks,” 2016; previously cited) (Sec. 3.1, 2nd par.; Fig. 2, ILR) use this approach.  However, none of these other references teach all elements of the claimed invention.  For example, neither Dong nor Kim teaches a neural network that comprises a plurality of non-linear conversion convolution layers that alternately use different parameter matrices as convolution template parameters.  Instead, Dong uses different convolution filter sizes for each of its three convolution layers (Fig. 2) and Kim uses the same 3x3 parameter matrix as convolution template parameters for each of its convolution layers (Fig. 2, Sec. 3.1, 1st par.).
In summary, while certain individual elements of the claimed invention were known in the prior art, no prior art of record discloses the full combination of elements required by the claimed invention, and the evidence of record is not sufficient to establish that it would have been obvious to one of ordinary skill in the art to combine the different elements of the prior art of record in a manner that would have resulted in the full combination of elements required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669